UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR Certified Shareholder Report of Registered Management Investment Companies Investment Company Act File Number: 811-04694 The American Funds Tax-Exempt Series II (Exact name of registrant as specified in charter) 333 South Hope Street Los Angeles, California 90071 (Address of principal executive offices) Registrant's telephone number, including area code: (213) 486-9200 Date of fiscal year end: August 31 Date of reporting period: August 31, 2007 Kimberly S. Verdick Capital Research and Management Company 333 South Hope Street Los Angeles, California 90071 (Name and address of agent for service) Copies to: Michael Glazer Paul, Hastings, Janofsky & Walker LLP 515 South Flower Street, 25th Floor Los Angeles, California 90071 (Counsel for the registrant) ITEM 1 – Reports to Stockholders [logo - American Funds®] The right choice for the long term® The Tax-Exempt Fund of California Opening doors: Municipal bonds and affordable housing [photo of a folding chair and wicker chair on a porch] Annual report for the year ended August 31, 2007 The Tax-Exempt Fund of California® seeks a high level of current income exempt from regular federal and California income taxes, with a secondary objective of preservation of capital. This fund is one of the 30 American Funds. American Funds ranks among the nation’s three largest mutual fund families. For 75 years, Capital Research and Management Company,SM the American Funds adviser, has invested with a long-term focus based on thorough research and attention to risk. Contents Letter to shareholders; Investment highlights 1 Tax-free yields vs. taxable yields 2 The value of a long-term perspective 3 Feature article: Opening doors — Municipal bonds and affordable housing 4 Summary investment portfolio 8 Financial statements 12 Board of trustees and other officers 24 What makes American Funds different? back cover Fund results shown in this report, unless otherwise indicated, are for Class A shares at net asset value. If a sales charge (maximum 3.75%) had been deducted, the results would have been lower. Results are for past periods and are not predictive of results for future periods. Current and future results may be lower or higher than those shown. Share prices and returns will vary, so investors may lose money. Investing for short periods makes losses more likely. Investments are not FDIC-insured, nor are they deposits of or guaranteed by a bank or any other entity. For current information and month-end results, visit americanfunds.com. Here are the average annual total returns on a $1,000 investment with all distributions reinvested for periods ended September 30, 2007 (the most recent calendar quarter-end): 1 year 5 years 10 years Class A shares Reflecting 3.75% maximum sales charge –2.21 % 2.83 % 4.39 % The total annual fund operating expense ratio for Class A shares as of the most recent fiscal year-end was 0.62%. This figure does not reflect a fee waiver currently in effect; therefore, the actual expense ratio is lower. The fund’s investment adviser waived 5% of its management fees from September 1, 2004, through March 31, 2005, and increased the waiver to 10% on April 1, 2005. Fund results shown reflect actual expenses, with the waiver applied. Fund results would have been lower without the waiver. Please see the Financial Highlights table on page 18 for details. The fund’s 30-day yield for Class A shares as of September 30, 2007, calculated in accordance with the Securities and Exchange Commission formula, was 3.89% (3.85% without the fee waiver). (For investors in the 44.3% tax bracket, this is equivalent to a taxable yield of 6.98% — 6.91% without the fee waiver.) The fund’s distribution rate for Class A shares as of that date was 3.94% (3.91% without the fee waiver). Both reflect the 3.75% maximum sales charge. The SEC yield reflects the rate at which the fund is earning income on its current portfolio of securities while the distribution rate reflects the fund’s past dividends paid to shareholders. Accordingly, the fund’s SEC yield and distribution rate may differ. Results for other share classes can be found on page 20. The return of principal in bond funds is not guaranteed. Bond funds have the same interest rate, inflation and credit risks that are associated with the underlying bonds owned by the fund. Lower rated bonds are subject to greater fluctuations in value and risk of loss of income and principal. Income may be subject to federal alternative minimum taxes. Certain other income, as well as capital gain distributions, may be taxable. Fellow shareholders: [photo of the front door and porch of a house] The Tax-Exempt Fund of California’s fiscal 2007 was a tale of two distinct periods. After a promising first half, bond prices fell sharply in the second period, erasing much of the fund’s early gains and contributing to a 49-cent decline (2.9%) in the share price. Nonetheless, the fund’s total return for the year ended in positive territory thanks to its continued stream of monthly dividends. The fund’s 1.05% total return for the year ended August 31, 2007, topped the 0.66% return of the Lipper California Municipal Debt Funds Average, but trailed the 2.30% gain recorded by the Lehman Brothers Municipal Bond Index, which measures the national investment-grade tax-exempt market (and does not reflect expenses). The fund’s dividend payments of slightly more than 67 cents provided an income return for the year of 4.09% for shareholders who reinvested dividends, equivalent to a 7.34% return from a taxable investment for investors in the maximum 44.3% federal and California tax bracket. For shareholders who took dividends in cash, the income return was 4.02%, equivalent to 7.22% from a taxable investment. The year in review The fund’s fiscal year began on a positive note with a relief rally in the municipal market precipitated by the Federal Reserve’s decision not to raise the key federal funds rate for the first time in two years. The rally lasted until early December, when continued strength in the economy dashed investors’ hopes for a rate cut in early 2007.Municipal bonds were bolstered in late February as weak economic growth and growing concern about the housing market renewed hopes for a cut in interest rates. When this again failed to materialize by May, municipal bond prices began to weaken. In early summer, troubles in the mortgage-backed securities market, particularly the subprime sector, cast a pall over the broader bond market. Jittery investors became averse to riskier securities and, consequently, prices of all but the highest quality bonds fell. By August, even municipal bonds — traditionally a refuge for “flight to quality” investors — were affected. High-yield bonds, which had enjoyed the market’s best returns for 2006 and most of 2007, were hardest hit. About half the decline in the fund’s share price occurred in August, the weakest month of the fiscal year, when the majority of longer term and higher yield bonds declined in price. In the final days of August and into September, after the close of the fund’s fiscal year, prices began to improve. High-yield bonds (about 14% of the fund’s portfolio at year-end) and longer term issues, which had been the first sectors to weaken, led the revival. [Begin Sidebar] Investment highlights through August 31, 2007 12-month total return (income plus capital changes, with distributions reinvested) 1.05 % Tax-free distribution rate for August (reflecting 3.75% maximum sales charge) With a fee waiver 3.98 % Without a fee waiver 3.95 % Taxable equivalent distribution rate* (assuming a 44.3% maximum combined state and federal tax rate) With a fee waiver 7.15 % Without a fee waiver 7.09 % SEC 30-day tax-free yield (reflecting 3.75% maximum sales charge) With a fee waiver 3.83 % Without a fee waiver 3.80 % Taxable equivalent SEC yield* (assuming a 44.3% maximum combined state and federal tax rate) With a fee waiver 6.88 % Without a fee waiver 6.82 % *Based on 2007 federal and California tax rates. The federal rates do not include an adjustment for the loss of personal exemptions and the phase-out of itemized deductions that are applicable to certain taxable income levels. For current yield information, please call toll-free: 800/421-0180. [End Sidebar] The fund’s reaction In our report six months ago, we noted that the difference in yields between short-term and long-term bonds had narrowed, creating a very flat yield curve. Spreads between credit qualities had also tightened considerably. In response, The Tax-Exempt Fund of California’s three portfolio counselors emphasized a higher quality portfolio while focusing on shorter maturity issues, which are typically less vulnerable to market volatility. During August, when many investors were forced to sell municipal bonds, the fund’s portfolio counselors took advantage of the lower prices in high-quality longer term bonds to add to the portfolio. At the close of the fiscal year, 62.7% of the fund’s assets were invested in bonds rated A or higher, compared with 60.1% at August 31, 2006, while the fund’s effective average life increased to 9.9 years from 7.2 years in 2006. Going forward Although municipal bonds have rallied from their August lows after the Fed cut the discount rate by half a percentage point, there remains concern about the direction of interest rates and the strength of the economy. In September, the Fed cut the key federal funds rate by half a percentage point to help ease credit conditions — the first rate cut since June 2003 — and lopped another half percentage point off the discount rate. The Tax-Exempt Fund of California’s portfolio counselors continue with a prudent management approach, basing investment decisions on the long-term outlook rather than short-term trends. The fund’s portfolio counselors and investment analysts have the experience and resources to take advantage of the many new opportunities available in the aftermath of the recent turmoil. During the past year, we welcomed more than 3,000 new investors, who helped the fund’s assets grow by over 30%. We thank all our shareholders for your confidence in us and we look forward to reporting to you again in six months. Cordially, /s/ Paul G. Haaga, Jr Paul G. Haaga, Jr. Vice Chairman of the Board /s/ Abner D. Goldstine Abner D. Goldstine President October 11, 2007 For current information about the fund, visit americanfunds.com. [Begin Sidebar] The U.S. Supreme Court is currently considering a case that challenges whether California and other states can exempt from state income taxes interest on municipal bonds issued by the states and their political subdivisions. We are monitoring the case and any potential impact it may have on the fund. [End Sidebar] [Begin Sidebar] Tax-free yields vs. taxable yields Find your estimated 2007 taxable income below to determine your combined federal and California tax rate,1 then look in the right-hand column to see what you would have had to earn from a taxable investment to equal the fund’s 3.98%2 tax-exempt distribution rate in August. For example, investors with a taxable income of $150,000 would need a taxable distribution rate of 6.35% to match the fund’s distribution rate. If your taxable income is … Single Joint … then your combined federal and California tax rate is … The fund’s 3.98%tax-exempt distribution rate in August is equivalent to a taxable distribution rate of … $ 0
